DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodes (US 2010/0006132 A1) in view of Sung (US 2004/0175875 A1) in view of Chakraborty (US 2008/0083446 A1) in view of Kawauchi (US 2009/0032080 A1) in view of Morimoto (US 2008/0276624 A1).
Regarding claims 1 and 2, Hodes discloses an enclosure for a thermoelectric generator comprising (see Figs. 1A-6C): 
a surface (top surface of 130, see Fig. 1B) configured to interface with a heat source (110);
	
a first fin structure (130, each finger is considered a fin structure [0021]) extending away from the surface.
	Hodes discloses that the first fin structure can include multiple fins as disclosed in other embodiments (see Fig. 1A, 2, 5 and 6 [0026] Fig. 1B ).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first fin structure as shown in the embodiment shown in Fig. 1B, or modify the heat sink and heat source so that the fin structure extend away in any of the other embodiments of Hodes because Hodes discloses it is obvious to do so.
	In addition, Hodes discloses that the enclosure structures can be formed from any material includes diamond films ([0025]). 
	Modified Hodes discloses the first fin structures defining first external channels (gaps between fins) between side surface of respective fin structure of the first fin structures (see Fig. 1A, note that due do modification above, heat source will be positioned as claimed).
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
	Sung discloses a diamond composite that can be used to form a thermally conductive body that comprises bonded particles of an allotrope of carbon which includes diamond particles ([0053][0057][0064]) and that this type of material can remove heat very effectively from heat sources ([0108]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the diamond composite used to form the enclosure structure of Hodes by using the diamond composite as disclosed by Sung because it an effective material for transferring and spreading heat and one of ordinary skill would have to looked to the prior art such as Sung to find an appropriate diamond composite material for such a purpose.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
	Modified Hodes does not disclose that the surface is non-planar but does disclose that the heat source can include waste heat sources, such as exhaust systems ([0020]).
Chakraborty discloses a surface of an enclosure for a thermoelectric generator assembly that can the non-planar surface (226 [0036], see Fig. 2 and 3) can used to interface a pipeline for the oil and gas industry (fluid 104, gas, [0023]) or refinery ([0022]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify a surface of the enclosure of modified Hodes by having have a non-planar shape so that it conform to heat sources, such as pipelines, and have the heat source be a pipeline as disclosed by Chakraborthy because Hodes discloses that the heat source can include sources which have non-planar curved shapes and having the enclosure conform to these heat sources will allow a larger interface for heat transfer and Chakraborthy discloses that harnessing heat energy from such sources are possible.
It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	In addition, Hodes discloses that between the fingers wiring exists (see wiring in Fig. 5, Fingers 530a and 530b [0037]), and discloses that the thermoelectric modules can be electrically in parallel ([0039]).
Hodes does not disclose that the wiring is routed through channels in the thermally conductive body.
Kawauchi discloses that wiring can be routed through vias in thermally conductive bodies (see Fig. 19, 18 routed through layers 2, [0053] [0081]).
Morimoto discloses that electrical connections for thermoelectric devices can be routed through a heat conducting structure (see Fig. 15, 51 and 63 [0072]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thermally conductive bodies of modified Hodes to have vias through the thermally conductive bodies as disclosed by Kawauchi and Morimoto because it would allow for easier routing/access of wiring. 
This modification of modified Hodes would include channels on the portions of the thermally conductive bodies which join the fingers since the modules can be connected in parallel, please see Figure below for modification with channels with wiring shown as dashed lines.





    PNG
    media_image1.png
    431
    669
    media_image1.png
    Greyscale

	







Modified Hodes now discloses a first structure comprising first fin structures defining first internal channels between the first fin structures; and a second structure comprising second fin structures defining second internal channels between the second fin structures, the first fin structures and the second fin structures sized and configured to intermesh with thermoelectric generators positioned in remaining spaces of the first internal channels and the second internal channels between the first fin structures and the second fin structures.
	Regarding claim 6, modified Hodes discloses all of the claim limitations as set forth above.
	In addition, Hodes discloses that the enclosure can comprise a heat pipe (see Fig. 6A, 610 [0040]).
Regarding claim 8, modified Hodes discloses all of the claim limitations as set forth above.
	In addition, Hodes discloses that the enclosure can comprise first internal channels (see modification with Kawauchi above and Figures above) is a channel with electrical circuits contained therein.
Regarding claim 9, modified Hodes discloses all of the claim limitations as set forth above.
In addition, Hodes that a first structure (see Fig. 1A, 130) which comprises the surface (see Fig. 1A, note that due do modification above, heat source will be positioned as claimed, the surface is the surface in contact with heat source), first fin structures, and first internal channels  (see modification with Kawauchi above and Figures above) within the first structure of the enclosure, and
Furthermore, Hodes discloses a second structure comprising second fin structures (140, each finger is considered a fin structure [0021]) and second external channels between the second fin structures, the first fin structures and the second fin structures intermeshed and a plurality of thermoelectric generators (150 [0024]) positioned between the first external channels and the second external structures (see Fig. 1A), wherein each thermoelectric generator comprises semiconductor pellets ([0015])). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodes (US 2010/0006132 A1) in view of Sung (US 2004/0175875 A1) in view of Chakraborty (US 2008/0083446 A1) in view of Kawauchi (US 2009/0032080 A1) in view of Morimoto (US 2008/0276624 A1) as applied to claims 1, 2, 6, 8 and 9 above and in further view of Kidalov (Thermal Conductivity of Diamond Composites).
Regarding claim 5, modified Hodes discloses all of the claim limitations as set forth above.
	However, Hodes does not explicitly disclose that the thermal conductivity is above 1600 W/mK.
	Sung discloses that the concentration and diamond particle size in the diamond like composite can be varied to achieve a desired thermal conductivity ([0105][0116]).
	Kidalov discloses that concentrations of diamond in diamond composites above 90% it is possible to achieve the claimed thermal conductivity (See Fig. 4).
	It would have been obvious to one of ordinary skill in the art at time of the filing to modify the thermal conductivity of the diamond composite of modified Hodes by have the appropriate concentration and size of diamond particle to achieve the claimed thermal conductivity because doing so will allow for a highly efficient heat sink/spreader structure.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodes (US 2010/0006132 A1) in view of Sung (US 2004/0175875 A1) in view of Chakraborty (US 2008/0083446 A1) in view of Kawauchi (US 2009/0032080 A1) in view of Morimoto (US 2008/0276624 A1) as applied to claims 1, 2, 6, 8 and 9 above and in further view of Ezaki (US 2017/0167716 A1).
Regarding claim 23, modified Hodes discloses all of the claimed limitations as set forth above.
In addition, given the disclosure of Hodes (see Fig. 1A) the structure (130) appears to be formed as a single piece (unitary), however modified Hodes does not explicitly disclose a molding process to form structure (130).
Ezaki discloses a diamond composite film can be molded to form heat transfer structures ([0063] [0088], see Figs. 3-5 [0082]-[0085]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of making the structure 130 of Hodes so that it comprises a unitary structure, a structure formed in a single piece molding process, because Ezaki discloses that heat transfer structures formed of diamond composite films can be formed in this manner.
Response to Arguments
Applicant argues that while FIG. 5 of Hodes appears to schematically show that the TEMs 510a, 510b, 510c are electrically connected, the associated description does not provide any detail as to how the electrical connections between TEMs 510a, 5106, and 510c are made. Since Kawauchi describes forming a via-conductor, Kawauchi describes forming first and second perforations in the insulating sheets that are subsequently filled with p-type or n-type thermoelectric semiconductor materials, respectively. Id., ¶¶ [0016], [0017]. However, as seen 10 from FIG. 2 of Kawauchi, the perforations extend straight through the insulating layers 2 of the laminate 3 and are not interconnected. Rather, additional p-n connection material interconnects the thermoelectric semiconductor materials that are formed within the perforations.
Examiner notes that embodiments shown in Figs, 18 and 19, were used in the above rejection and wirings are not only routed through heat conducting bodies (layers 2) but also heat conducting bodies (13 and 14). Kawauchi discloses that routing wiring through layers of heat conducting layers and furthermore that these layers can comprise resin ([0089]).Kawauchi discloses that vias can be formed in surfaces which can be in contact with heat sources (see 2, 13, 14 Figs. 18 and Fig. 19) to route wiring which discloses that different devices can be electrically connected through this wiring. Furthermore, Morimoto discloses that wiring can extend in both horizontal and vertical direction. Examiner finds that there is motivation to connect the thermoelectric devices in Hodes so as to route wirings through the fin structures because both Kawauchi and Morimoto discloses that wiring through heat transferring structure is known to interconnect thermoelectric devices to each other and other electrical devices.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726